DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to the filing made 9/18/2018.
Claims 1-19 are pending.

Claim Objections
Claims 7, 17 is objected to because of the following informalities: 
Claim 7 - “The cargo container system” in the preamble should read “the cargo transport system”.
Claim 17 - The phrase “module by the sensor” in line 8 should read “module by the parameter sensor”.
Appropriate correction is required.

Claim Interpretation
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked.

(A)    the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function;
(B)    the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and
(C)    the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function.
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function.
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier. Such claim limitation is: 
Control assembly and environmental control assembly of claims 1 and 17, which is interpreted to mean, depending upon the environmental parameter to be controlled, a refrigeration unit 52, a humidity control unit 54, an air exchange unit 56, and an environment composition control unit 58, according to par. 30 of the published application.
Humidity control unit (see above), The office is unable to locate a description of the structure of this device in the specification.  
Detector and condition detector of at least claims 1 and 17, which may include imaging (i.e., camera), color, firmness, temperature, chemical, and others. For example, if the product composition of concern is firmness, the detector 62 may be a type of thin-
	Control module of at least claim 1, which is interpreted to includes a computer-based processor and a computer readable and writeable storage medium, according to par. 5 of the published application.
Air exchange unit (i.e. a unit for exchanging air), of at least claim 7.  The office is unable to locate a description of the structure of this device in the specification.  
Environment composition control unit, (i.e. a unit for controlling the composition of the environment) of at least claim 9.  The meaning of the term is interpreted according to par. 30 of the published application, which includes, for example, a membrane separator and bottled gasses.
algorithm by the control module of claim 17.  The office is unable to locate a description of the algorithm in the specification and drawings.  
Because these claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may: (1) amend the claim limitation(s) to avoid it being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing 
	
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-19 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claims 1 and 17 recite, “Control assembly” and “environmental control assembly”, which is defined in the specification as published, at par. 30, as including several items, one of which is “a humidity control unit 54”.  The office is unable to locate a description of the structure for this unit in the specification.


Claim 17 recites “algorithm by the control module”.  The office is unable to locate a description of the algorithm in the specification.
Claims dependent upon those specifically discussed above are likewise rejected for incorporating the deficiencies of the parent claims.     

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 1-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 and 17 recite, “Control assembly” and “environmental control assembly”, which is defined in the specification as published, at par. 30, as including several items, one of which is “a humidity control unit 54”.  
Claim 7 recites the limitation “air exchange unit”.
The term “unit” is a non-structural term that is a substitute for the term "means," and invokes a claim interpretation under the guise of 35 U.S.C. § 112(f), which requires a reliance on the corresponding disclosure to provide the limits on the structure, 
Claim 17 recites, “executing an algorithm by the control module utilizing the measured condition to determine a target environment parameter”.  The term “algorithm” being a non-structural term that is a substitute for the term "means," invokes a claim interpretation under the guise of 35 U.S.C. § 112(f), which requires a reliance on the corresponding disclosure to provide the limits on the structure, material or act that performs the claimed function. The disclosure must show with reasonable clarity to one skilled in the art that applicant was in possession of the invention as claimed. Possession is shown by describing the claimed invention with all limitations. Here, the term “algorithm”, including its function, is discussed in paragraph 19 of the published application. However, the corresponding structure/steps that are capable of performing the claimed function (i.e. utilizing the measured condition of a perishable product to 
Claim 17 recites, “measuring a condition of a perishable product by a condition detector secured directly to a perishable product”.  It is not clear if “a perishable product”, second occurrence, is referring to the same “perishable product”, first occurrence.
Claim 18 recites, “The method set forth in claim 17, wherein the measured environment parameter is a function of the algorithm.”  However, parent claim 17 proscribes “measuring an environment parameter,” sending the measured parameter to a control module, and then executing an algorithm by the control module.  It is not clear how the parameter that is sent to the algorithm for processing can be a function of the algorithm”.     
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 2, 3, 4, 6, 7, 16 are is/are rejected under 35 U.S.C. 103 as being unpatentable over EP 0 565 025 to Grosselli, US 4,987,745 to Harris, and US 6,378,315 to Gelber.
Regarding claim 1, Grosselli teaches a cargo transport system for storing and transporting perishable products, the cargo transport system comprising: (refrigerator 1, Fig. 1, Note, the office does not interpret the end use of the device described in the preamble, i.e. a “a cargo transport system,” as liming the scope of the claim)
a container defining a space for transporting the perishable products (See Fig. 1, interior of refrigerator 1); 
a control assembly (30) constructed and arranged to control an environment parameter of the space; (see 112(f) discussion above, Grosselli includes a refrigeration circuit with a compressor, col. 3, 35-45, i.e. a “refrigeration unit”),  
a detector constructed and arranged to be directly secured to the perishable products for measuring a condition of the perishable products, and configured to send a condition signal indicative of the condition (11, 12, abstract, Fig. 3),
a control module (30, microprocessor, col. 3, lines 20-30) configured to receive and process the condition signal and send a command signal to the control assembly for adjusting the environment parameter. (abstract, item 30 controls the temperature, the temperature of the perishable product (condition signal) is measured, the refrigeration unit is operated/controlled to adjust an environment parameter such as temperature).
To the extent applicant argues that Grosselli’s control module does not have read/write capability (see the 112(f) claim construction section), Harris teaches the 
Grosselli does not teach, a sensor configured to measure the environment parameter and send a parameter signal indicative of an environment parameter measurement, where the control module processes the parameter signal.
Gelber teaches measuring an environment parameter of containment air by a parameter sensor (a display case air temperature is measured by a sensor (48) in the discharge air, Fig. 10, col. 5, 10-20),  
 It would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the invention, to modify Grosselli, in view of Harris and Gelber, in order to provide the system with the capability of retrieving information about the desired freshness parameters for various perishable items, and to record the measurements of the parameters for quality control purposes, and to determine temperature data so that the system can be controlled based on real time operating conditions.    
	
	Regarding claim 2, Grosselli as modified teaches the cargo transport system set forth in claim 1, wherein the condition signal is a wireless signal sent via a transmitter circuit of the detector and received by a receiver circuit of the control module. (col. 5, lines 1-10).

Regarding claim 3, Grosselli as modified teaches the cargo transport system set forth in claim 2, wherein the control module includes a computer-based processor and a 
at least one of the parameter signal and the condition signal is used to establish the command signal.  (Grosselli, abstract, the temperature of the perishable product (condition signal) is measured/displayed by (30), and (30) controls the refrigeration circuit (i.e. issues a “command signal”) (col. 3, 35-50).  
Grosselli teaches the use of algorithms (col. 3, line 30, and col. 4, line 25-30), but to the extent applicant argues that the algorithm does not perform in the same manner as claimed, Gelber teaches that a temperature control algorithm is programmed into a refrigeration controller and issues commands based on an air temperature and/or a food temperature (30, Fig. 1, col. 5, lines 10-20, col. 7, 45-65), 
It would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the invention, to modify Grosselli, in view of Gelber, in order to provide an automated means, such as a processor programmed with an algorithm) to control the temperature based on real time operating conditions. 
   
Regarding claim 4, Grosselli teaches the cargo transport system set forth in claim 3, but does not teach, 
wherein the parameter signal is utilized by the algorithm and the condition signal is stored by the storage medium for future reference.
	Gelber teaches that a main controller typically logs or controls temperature. (col. 1, lines 40-60).  Col. 7, lines 45-60 further teach that a case temperature (i.e. a 
It would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the invention, to modify Grosselli, in view of Gelber, in order to control the system using real time data, and to log the perishable product condition for future reference.  Gelber teaches at col. 1, lines 15-20, that food perishables should not exceed critical temperatures in order to preserve food quality, and logging their temperatures would confirm to a user, at a later date, whether such temperatures have been exceeded or not.          

Regarding claim 6, Grosselli as modified teaches the cargo transport system set forth in claim 2, wherein the control assembly includes a refrigeration unit.  
Grosselli includes a refrigeration circuit as discussed in the rejection of claim 1.

Regarding claim 7, Grosselli as modified teaches the cargo container system set forth in claim 2, but does not teach,
wherein the control assembly includes an air exchange unit.
Harris teaches drawing air into the system when CO2 levels are high (see Fig. 2, “open external valves”, and also see col. 4, lines 30-45).
It would have been obvious to one of ordinary skill in the art, at the time of the invention, to modify Grosselli, in view of Harris, in order to lower the concentration of undesired gaseous substances in the cargo space. 
 
Regarding claim 16, Grosselli teaches the cargo transport system set forth in claim 2, wherein the condition is temperature. (Grosselli abstract, the temperature of a food container’s contents is measured/displayed)

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over EP 0 565 025 to Grosselli, US 4,987,745 to Harris, US 6,378,315 to Gelber, and US 5,285,652 to Day.
Regarding claim 5, Grosselli as modified teaches the cargo transport system set forth in claim 3, wherein the condition signal is utilized by the algorithm (as discussed in the rejection of claim 3), but does not teach, 
the parameter signal is utilized directly by the control assembly.
Day teaches a temperature sensor (320, Fig. 2, col. 9, lines 20-30) that sends a signal to a compressor in a refrigeration system to start or stop.
It would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the invention, to modify Grosselli, in view of Day, to control the refrigeration system directly if desired, for example, to permit a simpler algorithm to be used in the control assembly.     
	
Claims 8-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over EP 0 565 025 to Grosselli, US 4,987,745 to Harris, US 6,378,315 to Gelber,
and US 2017/0127705 to Cermark.
Regarding claim 8, Grosselli as modified teaches the cargo transport system set forth in claim 7, but does not teach,

	Cermark determines how far the gasses in the cargo space, including ethylene, deviate from desired concentrations (par. 50).  
	It would have been obvious to one of ordinary skill in the art, at the time of the invention, to modify Grosselli, in view of Cermark, in order to prolong the shelf life of the perishable goods. (par. 2)

Regarding claims 9, 10, 11, 12, 13, Grosselli as modified teaches  the cargo transport system set forth in claim 2, but does not teach, 
Claim 9, wherein the control assembly includes an environment composition control unit and the environment parameter is a molecular composition.
Claim 10, the cargo transport system set forth in claim 9, wherein the molecular composition is a percentage of oxygen.
Claim 11, the cargo transport system set forth in claim 9, wherein the molecular composition is a concentration of carbon dioxide.
Claim 12, the cargo transport system set forth in claim 9, wherein the molecular composition is a concentration of an inert gas.
Claim 13, the cargo transport system set forth in claim 9, wherein the molecular composition is a concentration of ethylene.
Cermark teaches a nitrogen separation membrane (par. 26), which is used to provide a desired amount of nitrogen (i.e., an inert gas) to a cargo space to replace oxygen and carbon dioxide, and also determines how far the gasses in the cargo space, including ethylene, deviate from desired concentrations (par. 50).  
.    
	
Claims 14, 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over EP 0 565 025 to Grosselli, US 4,987,745 to Harris, US 6,378,315 to Gelber,
and US 2017/0079296 to Luo.
Regarding claim 14 and 15, Grosselli as modified teaches the cargo transport system set forth in claim 2, but does not teach, 
Claim 14, wherein the condition is color.
Claim 15, wherein the condition is firmness.
Luo teaches a method for treating plants or fruits in which color changes and the firmness of the perishables are measured (par. 79, 80). 
It would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the invention, to modify Grosselli, in view Luo, in order to monitor the condition of the perishables for quality control purposes.

Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over EP 0 565 025 to Grosselli, US 2017/0127705 to Cermark, US 6,378,315 to Gelber, and US 2017/0079296 to Luo.
Regarding claim 17, Grosselli teaches a method of operating a cargo transport system comprising:

sending a wireless condition signal (col. 5, lines 1-10) indicative of the condition to a control module by the detector; (30, microprocessor, col. 3, lines 20-30)
sending a command signal to an environmental control assembly (30) (see the 112(f) discussion above, Grosselli includes a refrigeration unit, col. 3, 35-45, which must be notified to control temperatures) 
Grosselli does not teach,  
measuring an environment parameter of containment air by a parameter sensor; 
sending a parameter signal indicative of the measured environment parameter to the control module by the sensor;
executing an algorithm by the control module utilizing the measured condition to determine a target environment parameter;
the command signal is indicative of the measured environment parameter and the target environment parameter; and
initializing the environmental control assembly to reach the target environment parameter.
	Cermark teaches
measuring an environment parameter of containment air by a parameter sensor; 
(concentrations are measured, par. 50, the concentration of, for example, ethylene is determined)

the command signal is indicative of the measured environment parameter and a target environment parameter; (par. 50, the controller 214 will need to know how far a measured ethylene concentration deviates from a desired concentration in order determine how much fresh air to intake (par. 50-51).
initializing the environmental control assembly to reach the target environment parameter. (par. 51)
	Gelber teaches that a control algorithm is programmed into a refrigeration controller (30, Fig. 1, col. 7, 45-65), 
Luo teaches 
	Using the color (i.e. “measured condition”) of produce to determine a degree of ripeness of the produce (par. 79), and that ethylene can affect the ripening process (par. 76). 
Regarding the limitation “executing an algorithm by the control module utilizing the measured condition to determine a target environment parameter”, an algorithm can use the color measured in Luo to determine a degree of ripeness, and the algorithm can also determine the quantity of, for example, ethylene that needs to be removed to decrease the rate of ripening.  
It would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the invention, to modify Grosselli, in view of Cermark, Gelber and Luo, in 
	
	Regarding claim 18, Grosselli as modified teaches the method set forth in claim 17, but does not teach,
wherein the measured environment parameter is a function of the algorithm.
	Gelber teaches providing environment parameters (i.e. temperature to an algorithm (col. 7, lines 45-65).
It would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the invention, to modify Grosselli, in view of Gelber, in order to provide a means for measured environmental parameters.  
	
Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over EP 0 565 025 to Grosselli, US 2017/0127705 to Cermark, US 2017/0079296 to Luo and US 5,285,652 to Day.
	Regarding claim 19, Grosselli as modified teaches the method set forth in claim 17, but does not teach, 
wherein the measured environment parameter is sent to the environmental control assembly.
Day teaches a temperature sensor (320, Fig. 2, col. 9, lines 20-30) that sends a signal to a compressor in a refrigeration system to start or stop.
It would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the invention, to modify Grosselli, in view of Day, to control the refrigeration 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HENRY T CRENSHAW whose telephone number is (571)270-1550.  The examiner can normally be reached on M-F 9:00 am to 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ed Landrum can be reached on 571-272-5567.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/HENRY T CRENSHAW/Primary Examiner, Art Unit 3763